deficiency action. Specifically, petitioners contend that the district court
                has indicated its intention to grant real party in interest's application for a
                deficiency judgment. Petitioners further contend that the district court
                has indicated its intention to deny petitioners' motion to continue an NRS
                40.457 valuation hearing. In this writ petition, petitioners ask that this
                court order the district court to vacate these two anticipated orders.
                             A writ of mandamus is available to compel the performance of
                an act that the law requires or to control an arbitrary or capricious
                exercise of discretion. NRS 34.160; Int? Game Tech., Inc. v. Second
                Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008). A writ
                of prohibition may be warranted when the district court exceeds its
                jurisdiction. NRS 34.320. Either writ is an extraordinary remedy, and
                whether such petitions will be considered is within our sole discretion.
                Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851
                (1991). Writ relief is not available when an adequate and speedy legal
                remedy exists, and the right to appeal is generally considered to be such a
                remedy. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d
                840, 841 (2004). Moreover, it is petitioners' burden to demonstrate that
                our extraordinary intervention is warranted. Id. at 228, 88 P.3d at 844.
                            Having considered petitioners' writ petition and appendix, we
                conclude that our extraordinary intervention is not warranted at this
                time. Smith, 107 Nev. at 677, 818 P.2d at 851. Preliminarily, the absence
                of written orders makes it impossible to determine the extent to which the
                district court may have abused its discretion, Rust v. Clark Cnty. Sch.
                Dist., 103 Nev. 686, 688-89, 747 P.2d 1380, 1382 (1987) (recognizing that
                an oral ruling is ineffective for any purpose), and we are unable to
                otherwise infer from the documents in petitioners' appendix what the


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                district court's reasoning may have been. See NRAP 21(a)(4) (requiring a
                petitioner's appendix to include all documents "that may be essential to
                understand the matters set forth in the petition"). Moreover, with respect
                to the issues raised in the writ petition, petitioner has not demonstrated
                that an appeal would be an inadequate legal remedy.       Pan, 120 Nev. at
                224, 228, 88 P.3d at 841, 844. Accordingly, we deny the writ petition.
                            It is so ORDERED. 1




                                                                                          J.


                                                          (: s52_21e„                    ,J.
                                                           Saitta


                cc:   Hon. Michael Villani, District Judge
                      Connaghan Newberry Law Firm
                      Mazur & Brooks, A PLC
                      Eighth District Court Clerk




                      'In light of our order, petitioners' emergency motion for stay is
                denied as moot.


SUPREME COURT
        OF                                            3
     NEVADA


(0) I947A